                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




NICOLAS ALFONSO PADRON,                    )
(BOP Register No. 44575-177),              )
                                           )
             Plaintiff,                    )             CIVIL ACTION NO.
                                           )
VS.                                        )             3:18-CV-1324-G (BN)
                                           )
DIANA HERNANDEZ, ET AL.,                   )
                                           )
             Defendants.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by the plaintiff. The district

court reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

court ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      SO ORDERED.

October 11, 2018.


                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
